                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

BENJAMIN WARREN,                                 CV 18-110-BLG-SPW-TJC

                    Plaintiff,                   ORDER GRANTING
                                                 UNOPPOSED MOTION TO
vs.                                              ATTEND PRELIMINARY
                                                 PRETRIAL CONFERENCE
MARK M. FICEK                                    BY TELEPHONE

                    Defendant.


      Plaintiff has filed an unopposed motion to allow counsel to appear at the

Preliminary Pretrial Conference by telephone. (Doc. 18.) Good cause appearing,

IT IS HEREBY ORDERED that Plaintiff’s motion is GRANTED.

      Plaintiff’s counsel, Keith L. Gross, may appear by telephone at the August 8,

2019 Preliminary Pretrial Conference. Counsel shall use the Court’s conferencing

system to participate in the Conference:

      1.    Dial 1-877-848-7030
      2.    Enter Access Code 5492555 #

DATED this 30th day of July, 2019.

                                      _______________________________
                                      TIMOTHY J. CAVAN
                                      United States Magistrate Judge
